Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered March 1, 2004, convicting him of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction under a theory of accomplice liability is unpreserved for appellate review (see CPL 470.05 [2]; People v Seabrooks, 289 AD2d 515 [2001]; see also People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant shared the principal’s culpable mental state and intentionally aided the principal (see People v Rossey, 89 NY2d 970 [1997]; People v Hart, 8 AD3d 402 [2004]; People v Jimenez, 245 AD2d 304 [1997]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Adams, J.P., Rivera, Skelos and Lifson, JJ., concur.